Title: To George Washington from Joseph Webb, Jr., 30 January 1778
From: Webb, Joseph Jr.
To: Washington, George



May it Please your Excellency
Newyork Janry 30th 1778

I Enclose you a Copy of my Flag from His Excellency Govr Trumbull & wou’d let you know that after a most fatigueing Jaunt, we arrived safe here with General Prescott, Capt. Barrington his Ade de Camp & the others mentioned in the flag except Majr Huntington who being an Officer in the Army they thot cou’d not consistantly be addmitted He’s return’d—I am treated by the first in power with the greatest politeness and am allow’d to Enquire particular about the American Prisoner’s and must say I cou’d wish a general Exchange might take place in an Honorable way—I have applied for Cloathing & Monies for the British Prisoner’s Quarter’d in Connecticut. But find the 40th Regt 55th & Several other’s are at Philadelphia & nothing to be done for ’em unless application can be made to the Several Pay Master’s &c. in consequence of which I have thot it best to send the Bearer to you beging you, if Consistant to Allow him to Pass into Philadelphia & Return as soon as may be to me with the Necessary Order’s—The British Prisoner’s with us are much in want; I hope the step’s I have taken will meet with your Excellency’s Approbation and that the Bearer may soon safe return to me where I shall wait with impatience—you’ll Observe by the flag it was proposed I shou’d offer Col. Lawrence for my Brother, but I find it not agreeable I sincerely hope the first proposal make take place & that Colo. Campbell may be acceptable to your Excellency—I have to accquaint You that I had the pleasure of waiting on General Lee this day who is Extreemly well & for this Month past has been Allow’d the City at large, is treated with much Civility & politeness.
you’ll further please to Observe My flag says General Prescot is to be Exchanged for his Equal Rank by me, of that they know nothing of but as his parole run’s he’s to remain here the particular’s I conclude you know much better than myself.
His Excellency General Robertson has been polite Enough to say he even wishes me to veiw the Hospitals &c. &c. & examine ’em in the most Critical Manner; as yet I confess I have not but Expect to before I leave this; I am to carry back Colo. Lawrence & Colo. DeLancy who will remain untill duly Exchanged—I am your Excellencys most Obt H. Servt

Joseph Webb

